DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/04/2022. Claims 1-20 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both a central cavity member and a recessed area (paragraph [0036]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, 11, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US Pub 20090206295).

Regarding Claim 1, Morgan discloses a food storage container (60-Fig. 6 and paragraph [0030], bag 60 is filled with foodstuffs), comprising: 
a lid member (10-Fig. 1) including an opening (Fig. 1, channels 15 require an opening in communication with the interior of bag 60, and paragraph [0028], tool 50 makes a hole in bag 60 to utilize valve 10) and at least one air channel (17-Fig. 1) adjacent to the opening, the lid member being configured to receive a vacuum adapter (Fig. 3, fitting 81 is connected to member 30 which is connected to valve 10) associated with a vacuum seal appliance (80-Fig. 80); 
at least one storage compartment (Fig. 6, the interior portion of bag 60); and 
a valve assembly (30-Fig. 4) extending through the opening located in the lid member (Fig. 3, base 16 is threaded into member 30), and comprising a check ball (23-Fig. 3) and a ball seat (38-Fig. 3); 
wherein, the check ball being moveable between an open position (Fig. 3, valve 23 is not seated against the walls of passageway 38) and a closed position (Fig. 3, valve 23 is seated against the walls of passageway 38), wherein in the closed position, the check ball being seated against the ball seat and prevents air flow into the food storage container (paragraph [0030]), and in the open position, the check ball unseats from the ball seat such that air flow is established from environment to the food storage container (paragraph [0026], vacuum source 80 would pull valve 23 upward, in order to evacuate the air from the interior of bag 60).

Regarding Claim 5, Morgan discloses wherein: 
the lid member further comprises a central cavity member (16-Fig. 1) near a central portion (Fig. 1, passageway 17 defines a central portion) of the lid member; and 
the opening is provided at a bottom portion (Fig. 1, bottom portion of passageway 17) of the central cavity member.

Regarding Claim 6, Morgan discloses wherein the central cavity comprises a wall member (Fig. 1, top portion of neck 16) comprising a lip portion (Fig. 3, threaded portion of neck 16) and an outer surface (Fig. 3, threaded portion of neck 16 is an outer surface).

Regarding Claim 9, Morgan discloses wherein the valve further comprises a check ball retainer (Fig. 3, cap 42 prevents ball 23 from falling out of member 30).

Regarding Claim 11, Morgan discloses a food storage container system (Fig. 3), comprising: 
a vacuum system (Fig. 3, assembly of 80-82) comprising: 
a vacuum adapter (81-Fig. 3); and 
a vacuum seal appliance (80-Fig. 1); 
a food storage container (60-Fig. 6 and paragraph [0030], bag 60 is filled with foodstuffs) comprising: 
a lid member (10-Fig. 1) including an opening (Fig. 1, channels 15 require an opening in communication with the interior of bag 60, and paragraph [0028], tool 50 makes a hole in bag 60 to utilize valve 10) and at least one air channel (17-Fig. 1) adjacent to the opening, the lid member being configured to receive a vacuum adapter (Fig. 3, fitting 81 is connected to member 30 which is connected to valve 10);  
at least one storage compartment (Fig. 6, the interior portion of bag 60); and 
a valve assembly (30-Fig. 4) extending through the opening located in the lid member (Fig. 3, base 16 is threaded into member 30), and comprising a check ball (23-Fig. 3) and a ball seat (38-Fig. 3); 
wherein, the check ball being moveable between an open position (Fig. 3, valve 23 is not seated against the walls of passageway 38) and a closed position (Fig. 3, valve 23 is seated against the walls of passageway 38), wherein in the closed position, the check ball being seated against the ball seat and prevents air flow into the food storage container (paragraph [0030]), and in the open position, the check ball unseats from the ball seat such that air flow is established from environment to the food storage container (paragraph [0026], vacuum source 80 would pull valve 23 upward, in order to evacuate the air from the interior of bag 60).

Regarding Claim 13, Morgan discloses wherein:
 the lid member further comprises a central cavity member (16-Fig. 1) near a central portion (Fig. 1, passageway 17 defines a central portion) of the lid member; 
the central cavity comprises a wall member (Fig. 1, top portion of neck 16) comprising a lip portion (Fig. 3, threaded portion of neck 16) and an outer surface (Fig. 3, threaded portion of neck 16 is an outer surface); and
the opening is provided at a bottom portion (Fig. 1, bottom portion of passageway 17) of the central cavity member.

Regarding Claim 17, Morgan discloses a hose (82-Fig. 3) connecting the vacuum adapter to the vacuum seal appliance.

Regarding Claim 18, Morgan discloses a method for using a food storage container system (Fig. 3), the method comprising the steps of providing a food storage container system comprising: 
a vacuum system (Fig. 3, assembly of 80-82) comprising: 
a vacuum adapter (81-Fig. 3); and 
a vacuum seal appliance (80-Fig. 1); 
a food storage container (60-Fig. 6 and paragraph [0030], bag 60 is filled with foodstuffs) comprising: 
a lid member (10-Fig. 1) including an opening (Fig. 1, channels 15 require an opening in communication with the interior of bag 60, and paragraph [0028], tool 50 makes a hole in bag 60 to utilize valve 10) and at least one air channel (17-Fig. 1) adjacent to the opening, the lid member being configured to receive a vacuum adapter (Fig. 3, fitting 81 is connected to member 30 which is connected to valve 10);  
at least one storage compartment (Fig. 6, the interior portion of bag 60); and 
a valve assembly (30-Fig. 4) extending through the opening located in the lid member (Fig. 3, base 16 is threaded into member 30), and comprising a check ball (23-Fig. 3) and a ball seat (38-Fig. 3); 
wherein, the check ball being moveable between an open position (Fig. 3, valve 23 is not seated against the walls of passageway 38) and a closed position (Fig. 3, valve 23 is seated against the walls of passageway 38), wherein in the closed position, the check ball being seated against the ball seat and prevents air flow into the food storage container (paragraph [0030]), and in the open position, the check ball unseats from the ball seat such that air flow is established from environment to the food storage container (paragraph [0026], vacuum source 80 would pull valve 23 upward, in order to evacuate the air from the interior of bag 60);
placing the check ball in the open position (Fig. 3 and paragraph [0026], valve 23 must be in an open position to allow air to be evacuated from bag 60); 
attaching the vacuum adapter to the lid member over the valve assembly (Fig. 3, fitting 81 is attached to member 30) and placing the check ball in the closed position (Fig. 3, gravity may hold valve 23 in a closed position); 
activating the vacuum system (paragraph [0026] and Fig. 3, air is evacuated from bag 60); 
deactivating the vacuum system (Fig. 3 and paragraph [0026], in order to end air evacuation from the bag, the vacuum source is turned off or removed from the hose, wherein the end result is the vacuum system being deactivated); and
placing the check ball in the open position (Fig. 3 and Abstract, air extraction from the bag through the valve would require ball 23 to be separated from passageway 38 in order to allow air from bag 60 to be evacuated, which is an open position of ball 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7-8, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US Pub 20090206295) as applied to the parent claim above, and further in view of Burns (US Patent 9752473).

Regarding Claim 2, Morgan discloses the food storage container in the parent claim.
However, Morgan is silent regarding the food storage container further comprising a knob for moving the check ball between the open position and the closed position.
Burns teaches a knob (Fig. 1, assembly of nut 8 and bayonet 7) for moving a check ball (5-Fig. 1) between the open position and the closed position (Column 3, lines 20-34, rotation of nut 8 seats and unseats ball 5 to drain or allow filling of the oil pan).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding claim 3, Morgan and as modified by Burns in the parent claim, Burns further teaches wherein the knob comprises: at least one air channel (Fig.1, the inner space of bayonet 7) in air communication with a chamber (Fig. 1, space formed within valve body insert 6 and ball 5) within the valve in which the check ball is retained (Fig. 1, valve is defined from insert 6 to valve body 1); and an aperture that corresponds to the at least one air channel of the knob (Fig. 1, insert 6 has an aperture to accommodate bayonet 7).

Regarding claim 4, Morgan and as modified by Burns in the parent claim, Burns further teaches a dust cover (10-Fig. 1) member releasably engageable with the knob (Fig. 1).

Regarding Claim 7, Morgan discloses a food storage container in the parent claim.
However, Morgan is silent regarding wherein the outer surface of the wall member comprises at least one threaded portion to mate with at least one threaded portion of an inner wall member of a knob for moving the check ball between the open position and the closed position.
Burns teaches wherein an outer surface of a wall member (Fig. 1, the outer threaded region of valve body 1) comprises at least one threaded portion (Fig. 1, the outer threaded portion of body 1) to mate with at least one threaded portion of an inner wall member of a knob (Fig. 1 and column 3, lines 45-53, nut 8 threads onto the outer threads of body 1) is for moving a check ball between an open position and a closed position (Column 3, lines 20-34, rotation of nut 8 seats and unseats ball 5 to drain or to allow filling of the oil pan).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding Claim 8, Morgan and as modified by Burns in the parent claim, Burns further teaches an O-ring (13-Fig. 1) between the wall member and an internal wall member of a knob (Fig. 1, inner threads if nut 8) for moving the check ball between the open position and the closed position (Column 3, lines 20-34, rotation of nut 8 seats and unseats ball 5 to drain or allow filling of the oil pan).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding Claim 12, Morgan discloses the food storage container system in the parent claim.
However, Morgan is silent regarding a knob for moving the check ball between the open position and the closed position; wherein the knob comprises: at least one air channel in air communication with a chamber within the valve in which the check ball is retained; and an aperture that corresponds to the at least one air channel of the knob.
Burns teaches a knob (Fig. 1, assembly of nut 8 and bayonet 7) for moving a check ball (5-Fig. 1) between the open position and the closed position (Column 3, lines 20-34, rotation of nut 8 seats and unseats ball 5 to drain or allow filling of the oil pan); wherein the knob comprises: at least one air channel (Fig.1, the inner space of bayonet 7) in air communication with a chamber (Fig. 1, space formed within valve body insert 6 and ball 5) within the valve in which the check ball is retained (Fig. 1, valve is defined from insert 6 to valve body 1); and an aperture that corresponds to the at least one air channel of the knob (Fig. 1, insert 6 has an aperture to accommodate bayonet 7).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding Claim 14, Morgan discloses a food storage container in the parent claim.
However, Morgan is silent regarding wherein the outer surface of the wall member comprises at least one threaded portion to mate with at least one threaded portion of an inner wall member of a knob for moving the check ball between the open position and the closed position.
Burns teaches wherein an outer surface of a wall member (Fig. 1, the outer threaded region of valve body 1) comprises at least one threaded portion (Fig. 1, the outer threaded portion of body 1) to mate with at least one threaded portion of an inner wall member of a knob (Fig. 1 and column 3, lines 45-53, nut 8 threads onto the outer threads of body 1) is for moving a check ball between an open position and a closed position (Column 3, lines 20-34, rotation of nut 8 seats and unseats ball 5 to drain or to allow filling of the oil pan).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding Claim 15, Morgan and as modified by Burns in the parent claim, Burns further teaches an O-ring (13-Fig. 1) between the wall member and an internal wall member of a knob (Fig. 1, inner threads if nut 8) for moving the check ball between the open position and the closed position (Column 3, lines 20-34, rotation of nut 8 seats and unseats ball 5 to drain or allow filling of the oil pan).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding Claim 16, Morgan discloses an angular flange (31-Fig. 1) for engaging the vacuum adapter (81-Fig. 3) and the vacuum adapter is configured to engage the annular flange to form an airtight seal (Fig. 3, fitting 81 must engage portion 31 in an airtight manner, in order to evacuate the air from bag 60).
However, Morgan is silent regarding an annular flange for engaging the vacuum adapter that surrounds a knob.
Burns teaches an annular flange (Fig. 1, assembly of sleeve 9 and clamp 16) for engaging the vacuum adapter that surrounds a knob (Fig. 1, assembly of nut 8 and bayonet 7; wherein tubing would surround a portion of bayonet 7).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Regarding Claim 19, Morgan discloses an angular flange (31-Fig. 1) for engaging the vacuum adapter (81-Fig. 3) and the vacuum adapter is configured to engage the annular flange to form an airtight seal (Fig. 3, fitting 81 must engage portion 31 in an airtight manner, in order to evacuate the air from bag 60).
However, Morgan is silent regarding an annular flange for engaging the vacuum adapter that surrounds a knob.
Burns teaches an annular flange (Fig. 1, assembly of sleeve 9 and clamp 16) for engaging the vacuum adapter that surrounds a knob (Fig. 1, assembly of nut 8 and bayonet 7; wherein tubing would surround a portion of bayonet 7).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the valve assemble of Morgan, to have incorporated the valve assembly, as taught by Burns, so to utilize a tap nut to manually opened or closed the valve assembly, in order to allow an operator greater control of the valve while a hose is attached to the valve assembly.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US Pub 20090206295) as applied to the parent claim, and further in view of Tinstman (US Pub 20130068650).

Regarding Claims 10 and 20, Morgan disclose a lid in the parent claim.
However, Morgan is silent regarding the lid having a vacuum indicator.
Tinstman teaches a lid (5-Fig. 1) having a vacuum indicator (73-Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the lid of Morgan, the have incorporated the vacuum indicator of Tinstman, so to provide a visual indication that a vacuum is present in a container, in order to ensure that the contents of the container are kept in a vacuum environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/07/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731